Citation Nr: 1137961	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for retinopathy, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for retinopathy, to include as secondary to a service-connected disability.

3.  Entitlement to a permanent 100 percent evaluation for service-connected coronary artery disease (CAD), to include the matter of whether the reduction of the rating for this service-connected disorder from 100 percent to 30 percent, effective from July 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  

Previously, in October 2006, the RO received from the Veteran his claim to reopen the previously denied issue of entitlement to service connection for a bilateral eye disorder, as secondary to his service-connected diabetes.  By a February 2007 rating action, the RO reopened the issue but denied the underlying service connection claim on the merits.  Irrespective of the RO's action, the Board must decide whether new and material evidence sufficient to reopen the previously denied claim for service connection for retinopathy has been received.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue pertaining to the Veteran's retinopathy has been recharacterized as is listed on the title page of this decision.

In July 2010, the Board remanded the Veteran's retinopathy and CAD claims for additional development, to include scheduling a VA examination and providing appropriate notice.  Following an attempt to comply with those Remand instructions, as well as a continued denial of those issues, the Veteran's appeal was returned to the Board for further appellate review.  

In this regard, the Board notes that, in its July 2010 Remand, the Veteran's claims for service connection for bilateral hearing loss and tinnitus were remanded for further evidentiary development.  In a May 2011 rating decision, the agency of original jurisdiction (AOJ) granted service connection for bilateral hearing loss (0%, from November 8, 2007) and tinnitus (10%, from November 8, 2007).  As the Veteran has not initiated an appeal of the ratings or effective dates assigned to those now service-connected disabilities, no issues pertaining to his hearing loss and tinnitus remain in appellate status.

The issue of entitlement to a permanent 100 percent evaluation for service-connected CAD is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2005 rating decision, the RO denied the claim for retinopathy, to include as secondary to a service-connected disability.  

2.  Evidence received after the August 2005 denial of service connection for retinopathy relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  Resolving all reasonable doubt, the Veteran has hypertensive retinopathy that is as likely as not related to his service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The RO's August 2005 denial of service connection for retinopathy, to include as secondary to a service-connected disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the final August 2005 decision is new and material, and the claim for service connection for retinopathy, to include as secondary to a service-connected disability, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, he has hypertensive retinopathy as a result of his service-connected hypertension.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for retinopathy, to include as secondary to a service-connected disability, as well as the underlying de novo aspect of this appeal, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

	A.  New & Material

The Veteran seeks to reopen his service connection claim for retinopathy, which was originally denied by the RO in August 2005 because there was no evidence of a current diagnosis.  The Veteran did not file a notice of disagreement and the August 2005 rating decision became final.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

Here, there was no competent and credible evidence of record at the time of the August 2005 decision that illustrated a diagnosis of retinopathy.  Accordingly, the RO denied service connection for retinopathy, and the etiology (to include a determination as to whether the condition was associated with the Veteran's active duty or a service-connected disability) was not addressed.  Significantly, evidence submitted since the August 2005 rating decision includes multiple medical reports reflecting a diagnosis of hypertensive retinopathy.  See, e.g., a May 2005 VA examination report.  

This evidence is new, as it did not exist at the time of the August 2005 determination.  Moreover, it directly addresses the unestablished fact of a current disability.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection (the presence of a diagnosed disability), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Accordingly, the Board finds the additional evidence submitted since the August 2005 decision to be both new and material .  Reopening of the Veteran's retinopathy claim is, therefore, warranted.

      B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, service treatment records (STRs) reveal no treatment for, complaints of, or any diagnosis of eye problems or disorders.

Post-service private treatment records establish that the Veteran was diagnosed with hypertension in February 2003.  He is currently service-connected for this disability, which has been evaluated as 10 percent disabling since July 29, 2009.  

The Veteran was diagnosed Grade I Keith-Wagener (K-W) retinopathy in July 2003 and April 2005.  The Keith-Wagener classification system is used to identify stages of hypertensive retinopathy.  See http://www.ncbi.nlm.nih.gov/books/NBK2217/.

A May 2005 QTC diabetes examination report shows that an eye examination was normal.  No eye disease was diagnosed.

A May 2005 QTC eye examination report shows that the Veteran reported that his eyes hurt and watered.  He also complained of intermittent blurred vision.  The examiner found no gross external signs of ocular disease or trauma.  She diagnosed hypertensive retinopathy.

A November 2006 QTC examiner also diagnosed the Veteran as having hypertensive retinopathy.  She noted that the Veteran's complaints of trouble focusing and watery/burning/itchy eyes were consistent with ocular surface abnormalities associated with blepharitis and associated dry eye syndrome.

An April 2009 VA eye examination report shows that the Veteran reported occasional sharp pain and aching that was alleviated with artificial tear eye drops.  He denied a history of diabetic retinopathy.  The examiner found that there was no retinopathy in either eye.

An April 2009 VA diabetes examination report shows that the Veteran denied a history of visual disturbances secondary to diabetes, other than cataracts.  

In July 2010, the Board remanded the Veteran's claim in order to clarify whether he has retinopathy and, if so, whether it is related to service or proximately related to or the result of a service-connected disability, to include diabetes and hypertension.  Pursuant to the Board's Remand, the Veteran underwent a January 2011 VA examination by the same provider who had examined him in April 2009.  The examiner found no diabetic or hypertensive retinopathy in either eye.

As this discussion illustrates, the record contains competent medical evidence both for and against the Veteran's claim.  Four providers (two private clinicians and two QTC examiners) have diagnosed hypertensive retinopathy.  Two providers (one QTC examiner and one VA examiner) have found no evidence of retinopathy, with the VA examiner specifically finding no evidence of hypertensive retinopathy.  All of the opinions are of relatively equal evidentiary weight.  None of the doctors indicated that the claims file was reviewed or that they had addressed any of the other opinions of record.  Nor did the examiners provide a rationale for their own opinions and conclusions.  

Significantly, however, the evidence is in equipoise, and all reasonable doubt is resolved in the Veteran's favor.  Consequently, the Board finds that the Veteran has indeed been diagnosed with hypertensive retinopathy during the current appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence does not confirm the diagnosis).  

The Board further finds that, as hypertensive retinopathy has been diagnosed and as service connection has already been granted for hypertension, the weight of the evidence supports the finding that the Veteran's hypertensive retinopathy is causally related to his service-connected hypertension.  Service connection for hypertensive retinopathy as a direct result of the service-connected hypertension is warranted. 


ORDER

New and material sufficient to reopen a previously denied claim for service connection for retinopathy, to include as secondary to a service-connected disability, having been received, the appeal is granted to this extent.  

Entitlement to service connection for hypertensive retinopathy, as secondary to the service-connected hypertension, is granted.  


REMAND

In February 2007, the RO granted service connection for coronary artery disease (claimed as right bundle branch block) and assigned a 100 percent rating effective the date of receipt of the Veteran's October 6, 2006 claim.  While this rating represents the maximum rating available for this condition (see AB v. Brown, 6 Vet. App. 35 (1993)), the basis of the Veteran's appeal pertains to the temporary nature of the award.  That is, the Veteran has requested that the rating be made permanent with no likelihood of improvement.

The RO determined in the August 2007 statement of the case (SOC) that the assigned 100 percent evaluation was not considered permanent, but rather would be subject to further review.  The Veteran filed a substantive appeal to this determination in September 2007.  Subsequent to this, and during the pendency of this appeal, in March 2010, the RO reduced the evaluation for the Veteran's service-connected CAD from 100 percent to 30 percent disabling, effective July 1, 2010. 

On appeal in July 2010, the Board noted that the Veteran had not been provided with any applicable laws or regulations or appropriate citations regarding the RO's decision to not make his 100 percent evaluation for his heart disability permanent.  The Board further noted that the August 2007 SOC was inadequate, and that neither the September 2008 nor the March 2010 supplemental statement of the case (SSOC) corrected the problem.  Accordingly, the Board remanded the claim so that the AOJ could provide the Veteran with appropriate notice in an SSOC.

Unfortunately, the AOJ has not complied with the Board's July 2010 Remand Order.  Instead, the AOJ noted in the May 2011 SSOC that the Veteran was notified of the pending reduction in the October 2009 rating decision and the accompanying November 2009 notice letter.  Both documents are inadequate, however, as they do not contain the pertinent law and regulations as required by 38 C.F.R. § 19.9.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board must, once again, remand this issue for compliance with its initial remand instructions.  In so doing, the Board intimates no opinion as to the merits of the reduced evaluation itself or to any subsequent appeal filed by the Veteran in this regard.

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the issue remaining on appeal.  If the decision remains adverse, the Veteran and his representative should be provided with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations concerning the permanency of a 100 percent rating for the service-connected CAD, the propriety of the reduction of the evaluation for this disability from 100 percent to 30 percent, as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


